Exhibit 10.1



TERMS OF THE AMENDED AND RESTATED STOCK OPTION GRANT PROGRAM FOR NONEMPLOYEE
DIRECTORS UNDER THE

INFOSPACE, INC. RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN



Amended and Restated as of September 18, 2009

The following provisions set forth the terms of the stock option grant program
(the "Program") for nonemployee directors of InfoSpace, Inc. (the "Company")
under the InfoSpace, Inc. Restated 1996 Flexible Stock Incentive Plan (the
"Plan"). The following terms are intended to supplement, not alter or change,
the provisions of the Plan, and in the event of any inconsistency between the
terms contained herein and in the Plan, the Plan shall govern. All capitalized
terms that are not defined herein shall be as defined in the Plan.

1. Eligibility

Each elected or appointed director of the Company who is not otherwise an
employee of the Company or an Affiliate (an "Eligible Director") shall be
eligible to receive Initial Grants and Annual Grants under the Plan, as
described below.

2. Initial Grants

(a) Each Eligible Director elected to the Board on or after September 18, 2009,
shall receive a nonqualified stock option to purchase 50,000 shares of the
Company's Stock, which shall be granted to each Eligible Director upon such
Eligible Director's initial election to the Board.

(b) Initial grants ("Initial Grants") shall be fully vested immediately upon
grant.

3. Annual Grants

Commencing with the 2010 Annual Stockholders' Meeting, each Eligible Director
shall automatically receive a nonqualified stock option to purchase 30,000
shares of Stock immediately following each year's Annual Meeting (each, an
"Annual Grant"); provided that any Eligible Director who received an Initial
Grant within three months prior to an Annual Meeting shall not receive an Annual
Grant until immediately following the second Annual Meeting after the date of
such Initial Grant. Annual Grants shall be fully vested immediately upon grant.

4. Option Exercise Price

The exercise price of an option shall be the "fair market value" of the Stock on
the date of grant, as that term is defined in the Plan.

5. Manner of Option Exercise

An option shall be exercised by giving the required notice to the Company,
stating the number of shares of Stock with respect to which the option is being
exercised, accompanied by payment in full for such Stock, which payment may be
in whole or in part (a) in cash or check, (b) in shares of Stock owned by the
Eligible Director for at least six months (or such shorter period necessary to
avoid a charge to the Company's earnings for financial reporting purposes)
having a fair market value on the day prior to the exercise date equal to the
aggregate option exercise price, or (c) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker, to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price, all in accordance with the regulations of the Federal Reserve Board.

6. Term of Options

Each option shall expire seven years from the date of grant thereof.

7. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director or any rights of
the Company under an option.

Provisions of the Plan (including any amendments) that were not discussed above,
to the extent applicable to Eligible Directors, shall continue to govern the
terms and conditions of options granted to Eligible Directors.